DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartzheim (US Patent No. 4,756,641).
For claim 1, Hartzheim discloses a rebar support chair (fig. 7) comprising: a chair body (62) comprising a plurality of conjoined legs (22), the conjoined legs defining a receiving area; and a foot (64) affixed to at least one leg, wherein at least one leg terminates in a leg pin (24) and wherein a foot (64) is affixed to the at least one leg pin, wherein the foot includes a receptacle configured to receive the leg pin: “wherein the rebar support chair is made from a mold core comprising a plurality of pins, each pin located within a pin receiving area of a leg portion of the mold core and wherein the length of the leg is adjusted by selecting from the plurality of pins” (product by process limitation treated in accordance with MPEP 2113, the process of forming the product does not hold patentable weight in an apparatus claim).
For claim 3, Hartzheim discloses that a foot is affixed to each leg (22, 64).
For claim 4, Hartzheim discloses that each foot is affixed to each of the legs by means of friction fit (col. 3 lines 18-21).
For claim 5, Hartzheim discloses that the foot is manufactured separately from the leg (the foot and leg are separate elements).
For claim 8, Hartzheim discloses that each leg includes a tapered section and a vertical section (fig. 6, 22, 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzheim (US Patent No. 4,756,641) in view of Yung (US Patent No. 4,835,933).
Hartzheim does not disclose that the foot includes one or more friction increasing features.
Yung discloses a rebar support chair (figs. 1-4) comprising a foot (32) affixed to at least one leg (40), wherein the foot includes one or more friction increasing features (34a).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add one or more friction increasing features to the foot of Hartzheim as made obvious by Yung to increase to strength and rigidity of the connection between the foot and the leg.
For claim 7, the combination discloses that the friction increasing features comprises ridges/spikes (Yung fig. 4, 34a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633